DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 21 of U.S. Patent No. 11,093,745. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim(s) is/are either anticipated by, or would have been obvious over, the reference claim(s) as shown in the following comparison.

Examined Application Claims
Patent Reference Claims
1. A method comprising: 
     capturing an image from a camera mounted on a plant treatment platform passing through or over a field, the captured image comprising image data representing an area of the field; 
 	
     












    inputting, with a computer, a pre-processed image based on the captured image into a plant detection model to: 
 	generate a plant bounding box within the pre-processed image that encloses image data representing an individual plant growing in the area of the field and a region of the field surrounding the individual plant, and identify a physical location of the individual plant based on a location of the plant bounding box; and 
 	
 
     treating, with a treatment mechanism, at least the individual plant enclosed by the plant bounding box by dispensing a treatment at the identified physical location.

1. A method comprising:

     capturing an image from a camera mounted on a plant treatment platform passing through or over a field, the captured image comprising data representing an area of the field comprising one or more individual plants in a plant row; 
    applying, with a computer physically coupled to the plant treatment platform, a pre-processing function to crop the captured image to generate a cropped image for processing by a plant detection model, the cropped image comprising data representing: 
     the one or more individual plants, and a region surrounding the one or more individual plants, wherein the region comprises a portion of the area of the field within a threshold distance of the one or more individual plants; 
    inputting, with the computer, the cropped image into the plant detection model to: 
   

    identify image data of the cropped image that represents an individual plant of the one or more individual plants, generate a plant bounding box within the cropped image that encloses the image data representing the individual plant by boxing a portion of the region surrounding the individual plant, and identify a physical location of the individual plant based on a location of the plant bounding box in the cropped image; and
     treating, with a treatment mechanism mounted on the plant treatment platform, the individual plant and the portion of the region surrounding the individual plant boxed by the plant bounding box by dispensing a treatment at the identified physical location.
16. A non-transitory computer-readable storage medium comprising stored instructions that, when executed by a computer, cause the computer to perform operations including: 
 	capturing an image from a camera mounted on a plant treatment platform passing through or over a field, the captured image comprising image data representing an area of the field; 
 	












      inputting, with a computer, a pre-processed image based on the captured image into a plant detection model to: 
 	
      generate a plant bounding box within the pre-processed image that encloses image data representing an individual plant growing in the area of the field and a region of the field surrounding the individual plant, and identify a physical location of the individual plant based on a location of the plant bounding box; and 
 	


    treating, with a treatment mechanism, at least the individual plant enclosed by the plant bounding box by dispensing a treatment at the identified physical location.

14. A computer-readable medium comprising instructions that, when executed by a processor, cause the processor to:
     



     capture an image from a camera mounted on a plant treatment platform passing through or over a field, the captured image comprising data representing an area of the field comprising one or more individual plants in a plant row; 
     apply, with a computer physically coupled to the plant treatment platform, a pre-processing function to crop the captured image to generate a cropped image for processing by a plant detection model, the cropped image comprising data representing: 
    the one or more individual plants, and a region surrounding the one or more individual plants, wherein the region comprises a portion of the area of the field within a threshold distance of the one or more individual plants;
     input, with the computer, the cropped image into the plant detection model to:
     


      identify image data of the cropped image that represents an individual plant of the one or more individual plants, generate a plant bounding box within the cropped image that encloses the image data representing the individual plant by boxing a portion of the region surrounding the individual plant, and identify a physical location of the individual plant in the field based on a location of the plant bounding box in the cropped image; and
     

     treat, with a treatment mechanism mounted on the plant treatment platform, the individual plant and the portion of the region surrounding the individual plant boxed by the plant bounding box by dispensing a treatment at the identified physical location.
20. A farming machine comprising: 
 	an imaging sensor mounted to the farming machine, the imaging sensor configured to capture an image as the farming machines passes through or over a field, the captured image comprising image data representing an area of the field; a computer; and 
 	a non-transitory, computer readable medium comprising instructions that, when executed by the computer, cause the computer to perform operations including: 
 	












     inputting a pre-processed image based on the captured image into the plant detection model to:
 	generate a plant bounding box within the pre-processed image that encloses image data representing an individual plant growing in the area of the field and a region of the field surrounding the individual plant, and identify a physical location of the individual plant based on a location of the plant bounding box; and 
 	
 

     treating, with a treatment mechanism, at least the individual plant enclosed by the plant bounding box by dispensing a treatment at the identified physical location.

21. A farming machine comprising: 

     an imaging sensor mounted to the farming machine, the imaging sensor configured to capture an image as the farming machines passes through or over a field, the captured image comprising data representing an area of the field comprising one or more individual plants in a plant row; 
     a processor; and a non-transitory, computer readable medium comprising instructions that, when executed by the processor, cause the processor to: 
    applying, with a computer physically coupled to the plant treatment platform, a pre-processing function to crop the captured image to generate a cropped image for processing by a plant detection model, the cropped image comprising data representing: 
     the one or more individual plants, and a region surrounding the one or more individual plants, wherein the region comprises a portion of the area of the field within a threshold distance of the one or more individual plants; 
     inputting, with the computer, the cropped image into the plant detection model to: 

    identify image data of the cropped image that represents an individual plant of the one or more individual plants, generate a plant bounding box within the cropped image that encloses the image data representing the individual plant by boxing a portion of the region surrounding the individual plant, and identify a physical location of the individual plant in the field based on a location of the plant bounding box in the cropped image; and 
    treating, with a treatment mechanism mounted on the plant treatment platform, the individual plant and the portion of the region surrounding the individual plant boxed by the plant bounding box by dispensing a treatment at the identified physical location.


	Correction is required. 


Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


8. 	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (Publication No. US 2017/0223947) and further in view of Anderson (Publication No. US 2010/0268562).
	Regarding claim 1. Gall teaches a method (Gall, the Abstract), comprising: 
 	capturing an image from a camera mounted on a plant treatment platform passing through or over a field, the captured image comprising image data representing an area of the field (Gall, Figure 1, pp [32]-[33]); 
 	inputting, with a computer, a pre-processed image based on the captured image (Gall, Figures 6 and 7, pp [76]-[77]): 
 	generate a plant bounding box within the pre-processed image that encloses image data representing an individual plant growing in the area of the field and a region of the field surrounding the individual plant (Gall, Figures 6 and 7, pp [76]-[77]); and identify a physical location of the individual plant based on a location of the plant bounding box (Gall, Figure 1, pp [30]-[33]); and 
 	treating, with a treatment mechanism, at least the individual plant enclosed by the plant bounding box by dispensing a treatment at the identified physical location (Gall, pp [30], [33], [37]).
 	Gall does not teach “a plant detection model”. However, it is the very close teaching of Gall about a plant detection model as Gall describes from Figures 6 and 7 and in paragraphs [76]-[77] that images of plants are collected and are input into an image processing workflow screen which is then displaying the detected plant images on a display. Therefore, Gall implies the recited limitations, i.e., “a plant detection model”. 
	 Anderson teaches  “a plant detection model” (Anderson, Figure 7, pp [112]: the observed plant growth stage, or per plant prescription, or visual plant stress data).    
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Gall by incorporating teachings of Anderson, system and computer method for providing resources needed for improvement for each individual plant or plants based on collected images on the field of individual plant or plants in order to provide the best treatments to the individual plant or plants based on the computer plant learned model.  
 	Regarding claim 16. Gall teaches a non-transitory computer-readable storage medium comprising stored instructions that, when executed by a computer (Gall, the Abstract), cause the computer to perform operations including: 
 	capturing an image from a camera mounted on a plant treatment platform passing through or over a field, the captured image comprising image data representing an area of the field (Gall, Figure 1, pp [32]-[33]); 
 	inputting, with a computer, a pre-processed image based on the captured image (Gall, Figures 6 and 7, pp [76]-[77]): 
 	generate a plant bounding box within the pre-processed image that encloses image data representing an individual plant growing in the area of the field and a region of the field surrounding the individual plant (Gall, Figures 6 and 7, pp [76]-[77]), and identify a physical location of the individual plant based on a location of the plant bounding box (Gall, Figure 1, pp [30]-[33]); and 
 	treating, with a treatment mechanism, at least the individual plant enclosed by the plant bounding box by dispensing a treatment at the identified physical location (Gall, pp [30], [33], [37]).
 	Gall does not teach “a plant detection model”. However, it is the very close teaching of Gall about a plant detection model as Gall describes from Figures 6 and 7 and in paragraphs [76]-[77] that images of plants are collected and input into an image processing workflow screen which is then displaying the detected plant images on a display. as detected plant images. Therefore, Gall implies the recited limitations, i.e., “a plant detection model”. 
	 Anderson teaches  “a plant detection model” (Anderson, Figure 7, pp [112]: the observed plant growth stage, or per plant prescription, or visual plant stress data).    
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Gall by incorporating teachings of Anderson, system and computer method for providing resources needed for improvement for each individual plant or plants based on collected images on the field of individual plant or plants in order to provide the best treatments to the individual plant or plants based on the computer plant learned model.  
	Regarding claim 20. Gall teaches a farming machine (Gall, the Abstract, Figure 1), comprising: 
 	an imaging sensor mounted to the farming machine, the imaging sensor configured to capture an image as the farming machines passes through or over a field, the captured image comprising image data representing an area of the field (Gall, Figure 1, pp [32]-[33]); 
 	a computer (Gall, Figure 1, pp [32]-[33]); and 
 	a non-transitory, computer readable medium comprising instructions that, when executed by the computer, cause the computer to perform operations including: 
 	inputting a pre-processed image based on the captured image (Gall, Figures 6 and 7, pp [76]-[77]):
 	generate a plant bounding box within the pre-processed image that encloses image data representing an individual plant growing in the area of the field and a region of the field surrounding the individual plant (Gall, Figures 6 and 7, pp [76]-[77]), and identify a physical location of the individual plant based on a location of the plant bounding box (Gall, Figure 1, pp [30]-[33]); and 
 	treating, with a treatment mechanism, at least the individual plant enclosed by the plant bounding box by dispensing a treatment at the identified physical location (Gall, pp [30], [33], [37]).
 	Gall does not teach “a plant detection model”. However, it is the very close teaching of Gall about a plant detection model as Gall describes from Figures 6 and 7 and in paragraphs [76]-[77] that images of plants are collected and input into an image processing workflow screen which is then displaying the detected plant images on a display. as detected plant images. Therefore, Gall implies the recited limitations, i.e., “a plant detection model”. 
	 Anderson teaches  “a plant detection model” (Anderson, Figure 7, pp [112]: the observed plant growth stage, or per plant prescription, or visual plant stress data).    
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Gall by incorporating teachings of Anderson, system and computer method for providing resources needed for improvement for each individual plant or plants based on collected images on the field of individual plant or plants in order to provide the best treatments to the individual plant or plants based on the computer plant learned model.  
 	Regarding claim 2. Gall, as modified by Anderson, teaches the method of claim 1, further comprising: 
 	applying, with the computer, a pre-processing function to the captured image to generate the pre-processed image for processing by the plant detection model (Gall, Figures 6 and 7, pp [76]-[77]; and Anderson, Figure 7, pp [112]).
 	Regarding claim 3. Gall, as modified by Anderson, teaches the method of claim 2, wherein the pre-processing function prepares the image data for processing by the plant detection model (Gall, Figures 6 and 7, pp [76]-[77]; and Anderson, Figure 7, pp [112]).
 	Regarding claim 4. Gall, as modified by Anderson, teaches the method of claim 2, wherein applying the pre-processing function includes debayering the image data of the captured image .
 	Regarding claim 5. Gall, as modified by Anderson, teaches the method of claim 2, wherein applying the pre-processing function includes cropping the image data of the captured image (Gall, Figure 6, pp [76]: image 110 is a cropping image of image 108).
 	Regarding claim 6. Gall, as modified by Anderson, teaches the method of claim 2, wherein applying the pre-processing function includes white balancing image data of the captured image, wherein the white balancing is based on at least one of: 
 	a time of day the camera captured the captured image, whether the camera used artificial lighting to capture the captured image, or whether the camera used a shroud to block or diffuse sunlight (Gall, pp [31]-[32], [55]-[57]).
 	Regarding claim 7. Gall, as modified by Anderson, teaches the method of claim 2, wherein applying the pre-processing function includes resizing the captured image (Gall, Figure 6, pp [76]).
 	Regarding claim 8. Gall, as modified by Anderson, teaches the method of claim 2, wherein applying the pre-processing function includes adjusting an exposure of image data of the captured image (Gall, pp [55]-[57]).
 	Regarding claim 9. Gall, as modified by Anderson, teaches the method of claim 2, wherein applying the pre-processing function includes normalizing values of the image data of the captured image (Gall, pp [55]-[57]).
 	Regarding claim 10. Gall, as modified by Anderson, teaches the method of claim 1, wherein the plant detection model comprises one or more submodels, each submodel of the one or more submodels identifying a different plant species, and wherein the plant bounding box is generated using a submodel of the one or more submodels and comprises an identifier for a plant species boxed by the plant bounding box (Gall, Figures 6 and 7, pp [76]-[77]; and Anderson, Figure 7, pp [112]-[114]).
 	Regarding claim 11. Gall, as modified by Anderson, teaches the method of claim 1, wherein the plant bounding box comprises a measure of confidence representing a likelihood that the plant bounding box boxes a plant in the field (Gall, Figures 6 and 7, pp [76]-[77]).
 	Regarding claim 12. Gall, as modified by Anderson, teaches the method of claim 1, wherein the plant detection model comprises a modified version of a Single Shot MultiBox Detector model (Gall, Figures 6 and 7, pp [76]-[77]; and Anderson, Figure 7, pp [112]-[114]).
 	Regarding claim 13. Gall, as modified by Anderson, teaches the method of claim 12, wherein the plant detection model uses at least one of the following techniques: 
  	batch normalization, leaky rectified linear units, residual neural networks, custom anchor boxes, cleaned labeled data, increased spatial resolution on feature maps, spatial transformers, training loss optimization, or weighted softmax (Gall, pp [55]-[58]; and Anderson, pp [112]-[114]).
 	Regarding claim 14. Gall, as modified by Anderson, teaches the method of claim 1, further comprising: 
 	transmitting instructions to the treatment mechanism to treat the individual plant based on the generated plant bounding box, the instructions causing the treatment mechanism to: 
 	position the treatment mechanism in a direction of the individual plant (Gall, pp [30]-[31], [33]; and Anderson, pp [112]). 
 	select a treatment fluid based on a species of the individual plant (Gall, pp [30]-[31], [33]; and Anderson, pp [112]); and 
 	dispense the treatment fluid onto the individual plant boxed by the plant bounding box (Gall, pp [30]-[31], [33]; and Anderson, pp [112]).
 	Regarding claim 15. Gall, as modified by Anderson, teaches the method of claim 1, wherein the plant detection model is trained based on labeled image data, wherein the labeled image data includes images with plant bounding boxes (Gall, Figures 6 and 7, pp [76]-[77]; and Anderson, Figure 7, pp [112]).
 	Regarding claim 17. Gall, as modified by Anderson, teaches the non-transitory computer-readable storage medium of claim 16, further comprising:
 	applying, with the computer, a pre-processing function to the captured image to generate the pre-processed image for processing by the plant detection model (Gall, Figures 6 and 7, pp [76]-[77]; and Anderson, Figure 7, pp [112]).
 	Regarding claim 18. Gall, as modified by Anderson, teaches the non-transitory computer-readable storage medium of claim 17, wherein the pre-processing function prepares the image data for processing by the plant detection model (Gall, Figures 6 and 7, pp [76]-[77]; and Anderson, Figure 7, pp [112]).
 	Regarding claim 19. Gall, as modified by Anderson, teaches the non-transitory computer-readable storage medium of claim 16, wherein the plant bounding box comprises a measure of confidence representing a likelihood that the plant bounding box boxes a plant in the field (Gall, Figures 6 and 7, pp [76]-[77]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644